DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 4-7, 11, 14-16, 19-20 have been amended. Claims 2-3, 12-13 and 17-18 have been cancelled.

 Response to Arguments
Applicant’s arguments, filed 05/25/2022, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1, 4-11, 14-16, 19-20 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1, 4-11, 14-16, 19-20 filed 05/25/2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method and apparatus for video processing that performs quad tree splitting of a coding block with samples outside a picture boundary.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
determining values of a first, a second, a third, a fourth, and a fifth parameter of the coding block, the parameters respectively indicating whether quad tree, binary horizontal tree, binary vertical tree, ternary horizontal tree, and ternary vertical tree are allowed to be used to split the coding block; 
and in response to the value of the first flag being equal to 1 and the values of the first, the second, the third, the fourth, and the fifth parameters being equal to 0, determining a value of a second flag of the coding block to be equal to 1, the second flag indicating whether to perform quad tree splitting of the coding block.
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
GAO (US 20210084299 A1) teaches provides apparatuses and methods for splitting an image into coding units. An image is divided into coding tree units (CTUs) which are hierarchically partitioned. Hierarchical partitioning includes multi-type partitioning such as binary tree or quad tree splitting.

Panusopone (US 20170347128 A1) teaches a method of partitioning in video coding for JVET, comprising representing a JVET coding tree unit as a root node in a quadtree plus binary tree (QTBT) structure that can have quadtree, ternary, or binary partitioning of the root node and quadtree, ternary, or binary trees branching from each of the leaf nodes..

Zhao (US 20170280162 A1)  teaches an example device for decoding encoded video data includes storage media and processing circuitry. The storage media are configured a portion of the encoded video data. The processing circuitry is configured to determine a block-level threshold for the portion of the encoded video data stored to the storage media, to determine that an encoded block of the portion of the encoded video data has a size that is equal to or greater than the threshold, to receive a syntax element indicating that a portion of the encoded block is to be reconstructed using a coding tool, to determine, based on the encoded block having the size that is equal to or greater than the threshold, that the syntax element applies to all samples of a plurality of samples included in the encoded block, and to reconstruct the encoded block based on the coding tool.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486